El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Se nos solicita que revoquemos una resolución dictada por la Comisión de Investigación, Procesamiento y Apela-ción (en adelante C.I.P.A.). En la misma, dicha Agencia Administrativa confirmó la determinación del Superinten-*767dente de la Policía, a los efectos de que el apelante, Miguel Arocho Hernández, había violado el Reglamento de Personal de la Policía de Puerto Rico y, a su vez, “modificó” la determinación a los fines de aumentar la sanción que el Superintendente había impuesto al apelante. Confir-mamos.
HH
En relación con unos hechos ocurridos el 27 de abril de 1992, los cuales motivaron una investigación por parte de la Policía de Puerto Rico, el Superintendente, Pedro A. Toledo, concluyó que el Policía Miguel Arocho Hernández ha-bía violado el Art. 14, Sec. 14.5, Faltas Graves Números 1 y 40(f),(1) Reglamento de Personal de la Policía de Puerto Rico Núm. 4216, 11 de mayo de 1990, en concordancia con el Art. 5, Sec. 5.2, Deberes y Responsabilidades, Incisos 5 y 6 del Reglamento de Personal de la Policía de Puerto Rico, ante.(2) En la Resolución de Cargos emitida el 26 de enero de 1993, el Superintendente originalmente impuso como castigo a Arocho Hernández una suspensión de empleo y sueldo por el término de cinco (5) meses. Posteriormente, y a solicitud del Policía Arocho, el 2 de septiembre de 1993, el Superintendente redujo el castigo a quince (15) días de suspensión de empleo y sueldo.
Inconforme con lo resuelto, Arocho Hernández presentó apelación ante la C.I.P.A. Habiendo celebrado vistas el 20 *768de diciembre de 1994 y el 13 de junio de 1995,(3) dicho foro administrativo emitió una resolución el 23 de junio de 1995 encontrando probados los hechos que a continuación expo-nemos:
El 27 de abril de 1992, en horas de la noche, se produjo un escalamiento en un negocio dedicado a la venta de be-bidas alcohólicas localizado en la calle Vallejo en Río Pie-dras, el cual es propiedad del Policía Carlos Ríos. Este, en esa misma fecha y en relación con dichos hechos, detuvo a Osvaldo Fernández Morales cerca de la Barriada Venezuela. Luego de ser esposado, Fernández Morales fue trasladado al. Cuartel de Río Piedras.
Estando Fernández Morales en el Cuartel de Río Pie-dras, el apelante, Policía Arocho Hernández, agredió a Fer-nández Morales en la cabeza y lo obligó a realizar diez (10) push-ups en la celda, mientras le daba patadas. Habiendo el detenido terminado, el apelante lo obligó a hacer diez (10) push-ups adicionales, pegándole fuerte con la mano abierta en la espalda. (4)
La noche de los hechos el detenido fue llevado a la Cár-cel de Bayamón, donde no lo quisieron aceptar por estar herido. La Policía lo condujo, entonces, al Hospital de Ba-yamón donde el médico, luego de examinarlo, ordenó rea-lizarle unas placas. No se le hicieron. Luego, el Policía José Toro y el apelante lo llevaron a la Cárcel de Bayamón, donde finalmente fue ingresado.
La Sra. Carmen Lydia Morales Dumas, madre de Fer-nández Morales, testificó ante la Comisión que el día de los hechos se enteró por medio de la vecina que su hijo estaba detenido en el Cuartel de Río Piedras. De acuerdo a su *769testimonio, cuando llegó al cuartel habló con el apelante Arocho Hernández, indicándole éste que su hijo estaba preso por haber escalado un negocio. La señora Morales Dumas expresó, además, ante la Comisión, haber visto a su hijo en una celda, que estaba triste, que llevaba puesto un sweater gris y que no tenía golpe alguno. Añadió que se marchó, comenzó a realizar las gestiones para fiar a su hijo y que a los tres (3) días, cuando logró hacerlo, se percató de que éste tenía un hematoma en el ojo izquierdo y que, al ella preguntarle lo que había pasado, éste le contestó que los Policías Miguel Arocho, Carlos Ríos y José Toro lo ha-bían agredido.
La C.I.P.A., basándose en las anteriores determinacio-nes de hechos, confirmó la violación de las faltas imputa-das, pero “modificó” la sanción impuesta por el Superinten-dente, aumentándola a noventa (90) días de suspensión de empleo y sueldo. El apelante oportunamente solicitó recon-sideración del dictamen. La misma fue declarada no ha lugar mediante resolución del 21 de julio de 1995 y notifi-cada el 28 de julio de 1995.
Inconforme con la decisión, Arocho Hernández acudió ante nos, alegando como único error que:
El aumento de la sanción impuesta al apelante es una acción inconstitucional, por resultar en un doble castigo por los mis-mos hechos. Apelación, pág. 3.
Arocho Hernández basa su posición en la prohibición contenida en la Quinta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, y en el Art. II, Sec. 11 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, a los efec-tos de que nadie será puesto en riesgo de ser castigado dos (2) veces por el mismo delito.
II
La C.I.P.A se creó mediante la Ley Núm. 32 de 22 de mayo de 1972 (1 L.P.R.A. see. 171 y siguientes) para intervenir en casos en que se impute mal uso, o abuso, de *770autoridad a cualquier funcionario del orden público, agente de rentas internas o cualquier otro de la Rama Ejecutiva autorizado para realizar arrestos. La referida Ley consi-dera “mal uso o abuso de autoridad”, en lo pertinente, el uso de violencia injustificada, la coacción física o psicoló-gica y la intimidación o prolongación indebida sobre una persona arrestada o detenida para fines de investigación. 1 L.P.R.A. sec. 172(l)(f).
Por otro lado, la aludida Ley establece, en cuanto a las funciones de la C.I.P.A., lo siguiente:
(2) Actuará [la C.I.P.A.] como cuerpo apelativo con jurisdic-ción exclusiva para oír y resolver apelaciones interpuestas por los funcionarios públicos cubiertos por este Capítulo, cuando el jefe o director del organismo o dependencia de que se trate les haya impuesto cualquier medida disciplinaria en relación con actuaciones cubiertas por este Capítulo, o con faltas leves en que se haya impuesto una reprimenda o suspensión de empleo y sueldo o faltas graves en el caso de miembros de la Policía o de otras agencias que tengan reglamentación similar. También podrá entender en apelaciones interpuestas por cualquier ciu-dadano perjudicado por la actuación del funcionario, cuando dicho ciudadano no esté conforme con la determinación de tal funcionario.
La Comisión, luego de celebrar la vista correspondiente, se-gún lo dispuesto en el inciso (3) de la see. 173 de este título, podrá confirmar, revocar o modificar la determinación o actua-ción de la cual se hubiere apelado, o podrá imponer cualquier sanción que la autoridad facultada para sancionar hubiese po-dido imponer. 1 L.P.R.A. see. 172(2). (Enfasis suplido.)
En el caso que nos ocupa, la C.I.RA. estaba autorizada a intervenir, en calidad de cuerpo apelativo, dado que las faltas que se imputan al apelante coinciden con lo que la ley habilitadora de la C.I.RA. considera como constitutivo de “mal uso o abuso de autoridad” por parte de un agente del orden público.
Asimismo, la C.I.RA. estaba facultada para aumentar la sanción que impusiera el Superintendente al apelante. A pesar de que éste acudió ante dicho organismo administra-tivo con el propósito de que se revocara o redujera la san-*771ción impuesta por el Superintendente, la autoridad de dicha Comisión no se entiende limitada a estas dos (2) posibilidades, sino que incluye la de “modificar la determi-nación o actuación de la cual se hubiere apelado” y la de “imponer cualquier sanción que la autoridad facultada para sancionar hubiese podido imponer”. (Enfasis suplido.) 1 L.P.R.A. see. 172(2).
Es preciso señalar que modificar no significa únicamente reducir o disminuir. Modificar, en términos generales, es enmendar, cambiar, corregir, reformar, variar o rectificar.(5) Por otro lado, una de las reglas de hermenéutica de nuestro ordenamiento, establece que “[l]as palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”. Art. 15 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 15. Atendiendo al uso general que este Tribuna! ha otorgado a la palabra “modificar”, en Olazábal v. U.S. Fidelity, Etc., 103 D.P.R. 448 (1975), la misma se utilizó para hacer referencia a un aumento de sentencia; esto es, la cantidad concedida en instancia como indemnización por concepto de mora fue aumentada. (6)
De otra parte, la facultad de la C.I.P.A. para aumentar la sanción impuesta al apelante es incuestionable. Dicha agencia tiene, de acuerdo a la ley, facultad para imponer cualquier sanción que la autoridad facultada para sancio-nar hubiese podido imponer. En el presente caso, la auto-ridad facultada para sancionar era el Superintendente. La C.I.P.A., en consecuencia, tenía facultad para imponer cualquier sanción que el Superintendente hubiese podido *772imponer. El Superintendente, por su parte, estaba facul-tado en el presente caso para imponer como castigo la ex-pulsión del cuerpo o la degradación o suspensión de empleo y sueldo por un período no mayor de cinco (5) meses. (7) Así las cosas, la C.I.P.A., al imponer como sanción una suspen-sión de empleo y sueldo por noventa (90) días, actuó con-forme a sus facultades ya que su decisión estuvo dentro de los parámetros que la Ley fija al Superintendente.
Por último, con relación a la autoridad de la C.I.P.A. para aumentar la sanción impuesta al apelante por el Superintendente, es preciso señalar que dicha agencia —dentro de su facultad apelativa— tiene la obligación de celebrar una vista.(8) En esa vista, la Comisión tiene la oportunidad de escuchar nuevamente toda la prueba presentada ante el Superintendente y otorgarle el valor probatorio que a su juicio merezca la misma. Esta vista es una especie de juicio de novo, por lo que la C.I.P.A. puede arribar a determinaciones de hecho o conclusiones de derecho diferentes a las emitidas por el Superintendente. En efecto, en este caso, luego de haber celebrado la vista y considerado la totalidad de la evidencia, la C.I.P.A. llegó a una decisión distinta a la emitida por el Superintendente: aumentó la sanción impuesta al apelante.
H-I HH
El planteamiento de la parte apelante en cuanto a que el aumento de la sanción por parte de la C.I.P.A. es una acción inconstitucional, por resultar en un doble castigo por los mismos hechos, es a todas luces inmeritorio.
Si bien es cierto que una de las protecciones que provee la cláusula constitucional que prohíbe la doble ex-posición*773(9) es contra castigos múltiples por la misma ofen-sa,(10) esta protección se activa en casos en que una misma conducta infringe más de una disposición penal y su pro-pósito es evitar que a un acusado se le imponga una pena excesiva.(11)
Esa, definitivamente, no es la situación en el caso ante nos. Aquí no ha habido imposición de penas múltiples por violación a más de una disposición penal, sino un proceso disciplinario administrativo contra un policía. Dicho proceso disciplinario consta de seis (6) etapas cuales son: la investigativa, la formulación de cargos, la celebración de vista, la decisión del Superintendente, la etapa apelativa ante la C.I.P.A. y la revisión judicial. Asoc. Miembros Policía v. Supte. Policía, 136 D.P.R. 271 (1994). El aquí apelante se encontraba en la quinta etapa del procedimiento disciplinario —la etapa apelativa— en la cual la C.I.P.A. tomó una acción, aumentar la sanción que le impusiera el Superintendente, que según ya discutimos se encontraba dentro de sus facultades. No se cometió el error señalado.
En vista de todo lo anterior, concluimos que la C.I.P.A. estaba autorizada para aumentar la sanción impuesta por el Superintendente al apelante Arocho Hernández. Dicha actuación no constituye un doble castigo por los mismos hechos y, por ende, no se encuentra dentro del alcance de la protección de la cláusula sobre doble exposición. Por todos los fundamentos expuestos, se dictará Sentencia confirma-toria de la resolución apelada.
*774La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Presidente Se-ñor Andréu García no intervino.

 Falta Grave 1: “Demostrar incapacidad manifiesta, ineptitud, descuido, par-cialidad o negligencia en el desempeño de sus deberes, funciones y responsabilidades.” Reglamento de Personal de la Policía de Puerto Rico Núm. 4216, 11 de mayo de 1990, Art. 14, Sec. 14.5, pág. 100. Falta Grave 40: “Incurrir en el mal uso o abuso de autoridad, entendiéndose como actos de mal uso o abuso de autoridad los siguientes: ... © Uso de violencia injustificada, coacción física o sicológica, inti-midación o prolongación indebida, sobre o de una persona arrestada, o detenida para fines de investigación.” Art. 14, Sec. 14.5, Reglamento de la Policía de Puerto Rico, ante, pág. 5.


 Inciso 5: “Observar en todo momento una conducta ejemplar.” Art. 5, Sec. 5.2(5), Reglamento de Personal de la Policía de Puerto Rico Núm. 4216, 11 de mayo de 1990, pág. 15. Inciso 6: “Tomar las providencias necesarias para garantizar la protección de la persona detenida.” Art. 5, Sec. 5.2(6), ante.


 El apelante —policía Arocho Hernández— a pesar de haber sido debida-mente citado en ambas ocasiones, no compareció a ninguna de las vistas; sí lo hizo su abogado.


 Fernández Morales manifestó ante la Comisión que el Policía Carlos Ríos, luego de esposarlo le dio un puño en el estómago; que una vez en el Cuartel de Río Piedras, el policía Toro le daba por el lado izquierdo de la cara y el policía Ríos le daba también en la cara estando él esposado; que el policía Ríos le pidió la cantidad de tres mil dólares ($3,000) para retirar la denuncia contra él; que una vez en la celda, el apelante lo obligó a realizar diez (10) push-ups en dos (2) ocasiones y que mientras él los hacía, el apelante lo pateaba y lo agredía.


 A. López García-Molins, Diccionario de sinónimos y antónimos de la lengua española, Valencia, Ed. Alfredo Ortells S.C., 1985.


 También la palabra modificar la hemos utilizado para referirnos a, o en efecto llevar a cabo, un aumento en la adjudicación de daños hecha por un tribunal inferior. Maldonado v. Interamerican University, 104 D.P.R. 420 (1975); Moa v. E.L.A., 100 D.P.R. 573 (1972); Gallart v. P.R. Telephone Co., 100 D.P.R. 128 (1971); Vda. de Silva v. Auxilio Mutuo, 100 D.P.R. 30 (1971), y Levy v. Caribe Hilton Hotel, 98 D.P.R. 721 (1970).


 A estos efectos, refiérase al Reglamento de Personal de la Policía de Puerto Rico, Sec. 14.3(2)(a) titulada “Miembros de la Policía”, donde se establecen los posi-bles castigos a imponerse por la comisión de una falta grave.


 1 L.P.R.A. see. 172(2).


 "... ni podrá nadie ser sometido por el mismo delito dos veces a un juicio que pueda ocasionarle la pérdida de la vida o la integridad corporal....” Emda. V, Const. EE. UU., L.P.R.A., Tomo 1, ed. 1982, pág. 188; “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.” Art. II, Sec. 11 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 308.


 Las tres (3) protecciones adicionales son: ulterior exposición tras absolución por la misma ofensa; ulterior exposición tras convicción por la misma ofensa y ulterior exposición tras exposición anterior por la misma ofensa. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, pág. 354.


 O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1993, T. 2, pág. 327, citando en parte a González v. Tribunal Superior, 100 D.P.R. 136, 140 (1971).